DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities:  in line 7, it appears that “the” should be inserted after “data with”.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  in line 3, there appears to be a typo (“performimg”).  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  in line 9, there appears to be a typo (“being obtained combining”).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, in part:
“to specify a radiation region of the X-rays in each piece of X-ray image data generated during the move of the X-ray blocking member that is moved by 
to sequentially generate, during the move of the X-ray blocking member, first combined image data by using the radiation region, by combining first X-ray image data generated during the move of the X-ray blocking member, with second X-ray image data generated prior to the move of the X-ray blocking member and stored in the storage circuitry; and
to cause a display to sequentially display combined images represented by the first combined image data.”
	Regarding the first set of recitations cited above for claim 1, the wording is not clear, and it is not understand fully what is being claimed.  More specifically, it is not understood how a radiation region is specified during the move of the X-ray blocking member.  Regarding the second set of recitations cited above for claim 1, it is not clear how X-ray image data is generated during the move of the X-ray blocking member.  Typically, the X-ray blocking member is moved or repositioned first, and then the image is taken after the X-ray blocking member is in the desired position.  The metes and bounds of the claim are thus indeterminable.
Claims 2-14 are rejected by virtue of their dependency on claim 1.
Claim 16 is rejected for reasons similar to claim 1 cited above.
In claim 15, there is lack of antecedence for “the one or more X-ray blocking members individually moved”.
Claim 5 recites, in line 5, “the X-ray blocking members”.  Claim 5 depends on claim 1 which recites “a movable X-ray blocking member”.  There is lack of antecedence for “members” (plural).
Claim 9 recites, in lines 8-9, “the X-ray blocking members”.  Claim 9 depends on claim 1 which recites “a movable X-ray blocking member”.  There is lack of antecedence for “members” (plural).
Claim 13 recites “third combined image data”, “fourth combined image data”, and “fifth combined image data”- however, there is no prior “second combined image data”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JURIE YUN whose telephone number is (571)272-2497.  The examiner can normally be reached on 10:30 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/JURIE YUN/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        



March 4, 2021